Citation Nr: 1400881	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for residuals of a left eye injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims were remanded by the Board for further development in August 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence of record does not establish a current diagnosis for tinnitus.

2.  The competent and credible evidence of record does not establish a medical nexus between the Veteran's period of active service and any disorder of the left knee.

3.  The competent and credible evidence of record does not establish a medical nexus between the Veteran's period of active service and any disorder of the left eye.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Residuals of a left knee injury were not incurred in or aggravated by service and arthritis of the knee may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Residuals of a left eye injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, the Veteran's service treatment records have been lost.  A November 2008 Formal Finding determined that these records were unavailable following an exhaustive search.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In August 2013, the Board remanded the Veteran's claims in order to associate any outstanding records, to include a claim that was purportedly filed in 1970.  The Veteran indicated that he was not in possession of any additional evidence, and those records which were located have been associated with the VA claims file.  As such, the Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to the Veteran's tinnitus claim, he was afforded a VA examination in December 2008 which is adequate upon which to decide that claim.  With regard to residuals of left knee and left eye injuries, the Board finds that a VA examination is not necessary to determine whether any claimed disorder is related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the record is silent for any competent medical evidence of a probative link to service for any claimed disorder.  In light of these findings, the requirements of McLendon have not been met for these issues.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for these issues.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has claimed entitlement to service connection for tinnitus, as well as residuals of a left knee injury and a left eye injury.  He contends that a grenade explosion resulted in a left eye disorder and tinnitus, and that an in-service injury to his left knee, following an incident in which barbed wire extended from the track of a tank and pressed against his kneecap) is responsible for a current diagnosis of mild osteoarthritis.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

At the outset, the Board notes that the Veteran has current diagnoses of mild osteoarthritis (see VA outpatient report, August 5, 2010) and cataracts (see VA outpatient report, February 17, 2005).  Thus, element (1) of Hickson has been satisfied for each these issues.  

The record does not currently contain a diagnosis for tinnitus.  The Board notes that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Further, tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, on its face, and despite the Veteran being a layperson, the Board finds that, implied from the fact that he seeks service connection for tinnitus, there is some indication that he has tinnitus.

However, and in direct contrast, the December 2008 VA audiological examination report demonstrates that he has denied the presence of tinnitus.  Moreover, the Veteran's VA outpatient treatment reports do not reflect a diagnosis of, or treatment for, this disorder.  Buczynski v. Shinseki, 24 Vet.App. 221, 224   (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Based on the above evidence, the Board finds that service connection for tinnitus is not warranted.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2013); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  As the most recent VA examination was negative for tinnitus, by the Veteran's own report, in July 2012, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  

Here, the Veteran is competent to report in-service symptoms such as a ringing in the ears and to associate those symptoms with a diagnosis of tinnitus.  He is also competent to report experiencing tinnitus symptoms from his period of service to the present.  However, despite the voluminous statements submitted by the Veteran in support of his several claims, he makes little to no mention of this disorder.  Given the fact that the Veteran denied tinnitus in a clinical setting, where it would be in his best interest to report such symptomatology, the Board does not find his assertion of experiencing tinnitus (implied by his claim for service connection) to be credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of tinnitus has not been shown by the preponderance of the evidence, as discussed above.  The statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Service connection for tinnitus is therefore denied, as consideration of the other requirements for each manner of establishing service connection for this benefit is unnecessary, since doing so would not alter the conclusion reached herein.

As to the Veteran's remaining claims, a review of the VA claims file, as noted above, provides diagnoses for cataracts and mild osteoarthritic changes to the left knee.  No treatment report currently of record provides a medical link to his period of active service for any current disorder of the left eye or left knee.  To the extent that the Veteran has a refractive error of the left eye, the Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any aggravation of a vision disorder, and no such theory has been put forth by the Veteran or his representative.  

As to the Veteran's assertions that he currently suffers from disorders of the left eye and left knee that are etiologically-related to his period of active duty, the United States Court of Appeals for the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In that regard, he is deemed competent to report symptoms such as a decrease in vision, and left knee pain, since his period of active duty.  See Jandreau.  While the Veteran is competent to report experiencing these symptoms, disorders of the eye, and those involving the musculoskeletal system, are difficult to diagnose, and laypersons are not competent to provide a probative etiological opinion for such disorders.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of current diagnoses throughout the appellate period, the preponderance of the medical evidence is against the finding of a relationship between the Veteran's currently-diagnosed disorders of the left eye and left knee, and his period of active service.

The most probative evidence of record does not establish that any disorder of the left eye or left knee is related to service, or was manifest within one year of separation.  Instead, the record establishes that, five decades after separation, the Veteran claimed that his left knee pain was the result of an in-service injury, and that his vision disorder was linked to an improperly handled grenade 50 years prior.  Following years of ongoing treatment, the record lacks a probative medical opinion linking either claimed disorder to active duty.  While the Board has taken the Veteran's statements regarding long-term symptomatology into account, the Board finds that these statements are not probative in this instance.  He has not demonstrated the medical competency to provide an etiological link between any current disorder and his period of active service.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the preponderance is against the Veteran's claims for entitlement to service connection for tinnitus, as well as residuals of a left knee injury and a left eye injury, and as such the claims must be denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a left knee injury is denied.

Entitlement to service connection for residuals of a left eye injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


